Leonard, J., (dissenting.)
Allen & Stevens had the power to charge the premises with the payment of any *332mortgage they had executed by their conveyance to Bulkley, although not a dollar had been advanced by the mortgagee.
Bulkley and his heirs ,and assignees were estopped from denying the validity of the mortgage. Allen & Stevens, after conveying the premises to Bulkley, might lawfully take an assignment of the mortgage to themselves and enforce its collection, although the mortgagees had not advanced a dollar thereon—the terms of the conveyance to Bulkley having made the mortgage a charge on the premises. The present plaintiff may lawfully enforce the collection of the whole mortgage money—one-half of the amount being collected for the benefit of Allen & Stevens, and to be applied by the plaintiff in part satisfaction of his demands against them.
The defendant Auld did not make inquiry of the right party, as to the amount due or advanced on the mortgage. He should have made his inquiries of the holder of the mortgage, not of the insurance company, who had ceased to hold it or have any. interest therein.
Had the insurance company foreclosed the mortgage while they were the holders of it, their duty would have required them to collect the whole amount, if they were notified of the terms of the conveyance from Allen & Stevens to Bulkley in respect to assuming the payment of the mortgage. There is no evidence tending to show that Bulkley or his assignees were entitled to receive the remainder of the sum secured by the mortgage over and above the $2,000 advanced by the insurance company to Allen & Stevens. The right to receive the residue of the money which the insurance company agreed to advance belonged prima facie to the mortgagors, Allen & Stevens.
If the insurance company or their assignee collected anything on the mortgage over and above the sum advanced by the insurance company, it would be as trustee *333for Allen & Stevens. They were interested to the extent of one-half of the amount of the mortgage after their conveyance to Bulkley, and they had the power to make any • disposition of that interest which they thought proper.
The judgment should be affirmed, with costs.